Order entered July 8, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01624-CV

                        D.B. PARSON BRIDGET PARSON, Appellant

                                                 V.

                       SANTANDER CONSUMER USA INC., Appellee

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-12-01776-K

                                             ORDER
       Both the clerk’s and reporter’s records in this case are overdue. By postcard dated

January 9, 2013, we notified the court reporter that the reporter’s record was overdue. We

directed the court reporter to file the record within thirty days. To date, the reporter’s record has

not been filed. Also by postcard dated January 9, 2013, we notified the district clerk that the

clerk’s record was overdue. We directed the district clerk to file the clerk’s record within thirty

days. To date, the clerk’s record has not been filed.

       Accordingly, this Court ORDERS the Dallas County District Clerk to file, within TEN

DAYS of the date of this order, either the clerk’s record or written verification that appellant has

not been found indigent and has not paid for the record. We notify appellant that if we receive
verification she is not indigent and has not paid for the clerk’s record, we will, without further

notice, dismiss the appeal. See TEX. R. APP. P. 37.3(b).

       We ORDER Tenesa Shaw, official court reporter for the 192nd Judicial District Court, to

file, within FIFTEEN DAYS of the date of this order, either: (1) the reporter’s record; (2)

written verification that no hearings were recorded; or (3) written verification that appellant has

not been found indigent and has not paid for the record. We notify appellant that if we receive

verification she is not indigent and has not paid for the record, we will order the appeal

submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

following persons:

       Gary Fitzsimmons
       Dallas County District Clerk

       Tenesa Shaw
       Official Court Reporter, 192nd Judicial District Court



                                                     /s/    CAROLYN WRIGHT
                                                            CHIEF JUSTICE